RENDERED: MAY 21, 2021; 10:00 A.M.
                               TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                   NO. 2020-CA-0045-MR

MICHAEL WAYNE PRIDDY                                                 APPELLANT


                    APPEAL FROM JEFFERSON CIRCUIT COURT
v.                     HONORABLE MITCH PERRY, JUDGE
                          ACTION NO. 07-CR-003446-01


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                            REVERSING AND REMANDING

                                        ** ** ** ** **

BEFORE: CALDWELL, MCNEILL, AND TAYLOR, JUDGES.

CALDWELL, JUDGE: Michael Wayne Priddy (Priddy) appeals from the

Jefferson Circuit Court’s order denying his CR1 60.02 motion seeking to void a

prior order in which the court determined he was subject to the conditional

discharge imposed upon those convicted of enumerated sexually based offenses




1
    Kentucky Rule of Civil Procedure.
pursuant to KRS2 532.043. Priddy argues that because he entered guilty pleas to

criminal facilitation, which is not an offense enumerated in KRS 532.043, the trial

court erred in sentencing him to serve conditional discharge once he completed the

sentence imposed for the offenses to which he pleaded. We agree with Priddy and

reverse the trial court. We remand for entry of an order consistent with this

Opinion.

                       FACTS AND PROCEDURAL HISTORY

                In 2007, Priddy was charged in a multi-count indictment which

consisted of several sexually based offenses including rape and sodomy, both in

the first degree. Each of the charges was based on a complicity theory. The

charges arose after it was alleged that Priddy, along with another defendant, forced

their way into an apartment in Louisville and held the two occupants, a man and

woman, hostage. They then forced the female victim to engage in sexual acts, both

upon them and upon her partner.

                Following several years of litigation, Priddy was offered, and he

accepted, a plea deal by the Commonwealth. In exchange for guilty pleas to

facilitation of rape, two counts of sodomy in the first degree, and kidnapping, as

well as complicity to robbery in the first degree, burglary in the first degree, assault

in the second degree, and wanton endangerment in the first degree, he was


2
    Kentucky Revised Statute.

                                           -2-
sentenced to a total of fourteen (14) years’ imprisonment. He was required to

serve at least 85% of his sentence pursuant to KRS 439.3401(3)(a). The judgment

and sentence of the Jefferson Circuit Court imposed a five-year period of

conditional discharge pursuant to KRS 532.043. That judgment was entered in

2009.

             After completing 85% of his sentence, Priddy, through counsel,

moved for an order pursuant to CR 60.02 voiding the portion of the judgment

which imposed the conditional discharge. Priddy’s argument was that as he had

entered guilty pleas to facilitation, a separate offense not enumerated in KRS

532.043, he was not found guilty of any offense which requires imposition of

conditional discharge. In support, he cited the fact that the Department of

Corrections had determined that he was not subject to KRS 532.043 as he was

convicted of facilitation of rape in the first degree and sodomy in the first degree,

an inchoate offense not enumerated in the statute as a sexually based offense which

would require the imposition of conditional discharge.

             The Commonwealth, through the Jefferson Commonwealth’s

Attorney’s Office, responded and argued that the motion was time barred under CR

59.05. It argued the offenses that Priddy “committed” were sex offenses and the

fact that Priddy pleaded guilty to facilitation to commit the offenses was a

distinction of no import.


                                          -3-
             The trial court issued a written order denying Priddy the relief. In the

order, the court determined that Priddy’s claim was not out of time, falling under

CR 60.02(e) or (f) as having been made “within a reasonable time” of the

“extraordinary circumstances” of his claim. The court found Priddy was

“technically correct that the facilitation offenses do not fall under the literal plain

language of any statute listed under KRS 532.043(1).” The court then went further

to find that although Priddy did not commit the actual crimes of rape in the first

degree or sodomy in the first degree, facilitation of those crimes was sufficient to

place Priddy under KRS Chapter 510 and, therefore, KRS 532.043(1). Priddy

appealed.

                  STANDARD OF REVIEW AND ANALYSIS

                                 Procedural Question

             Priddy filed a motion entitled “Motion to Void Prior Court Order

Requiring Defendant to do a Five (5) Year Period of [Conditional] Discharge Since

He is not a Sex Offender per the KRS nor the Kentucky State Police nor is He on

the Sex Offender Registry.” The original motion, filed some ten years after the

entry of the judgment imposing the conditional discharge, did not cite the rule

under which it was being filed. In his reply to the Commonwealth’s response,




                                           -4-
Priddy argued that the motion was made pursuant to CR 60.02(e) and (f).3 The

Commonwealth had argued that the motion was not timely under CR 59.05 and

argued that CR 60.02 grounds did not apply to the matter raised.

               The trial court, after considering the written motion, response, and

reply, as well as arguments of counsel, entered a written order and opinion. The

court agreed with Priddy that the motion was timely filed and decided the matter

on the merits.

               The Commonwealth did not file a cross-appeal as to the trial court’s

ruling that the motion was timely and appropriately filed pursuant to CR 60.02.

Nonetheless, we will briefly discuss the standard of review regarding motions

brought under CR 60.02. It is within the sound discretion of the trial court whether

to grant or deny relief pursuant to CR 60.02. Thus, we will reverse only upon a

finding of an abuse of that discretion.

               The test for abuse of discretion is whether the trial
               judge’s decision was arbitrary, unreasonable, unfair, or
               unsupported by sound legal principles. Commonwealth v.
               English, 993 S.W.2d 941, 945 (Ky. 1999) (citing 5
               Am.Jur.2d Appellate Review § 695 (1995)). Therefore,
               we will affirm the lower court’s decision unless there is a
               showing of some “flagrant miscarriage of justice.” Gross
               [v. Commonwealth, 648 S.W.2d 853, 858 (Ky. 1983)].

3
  Under CR 60.02, the trial court may relieve a party from a judgment on the following grounds:
“(e) the judgment is void, or has been satisfied, released, or discharged, or a prior judgment upon
which it is based has been reversed or otherwise vacated, or it is no longer equitable that the
judgment should have prospective application; or (f) any other reason of an extraordinary nature
justifying relief.”

                                                -5-
Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014). We hold the trial court

did not abuse its discretion in finding that the motion was timely filed or that the

claim be considered filed pursuant to CR 60.02(e) or (f).

             Pursuant to CR 60.02, there is no specific prescribed time within

which claims made pursuant to CR 60.02(e) or (f) must be filed. Rather, the rule

requires that the “motion shall be made within a reasonable time[.]” Id. We

cannot say that the trial court abused its discretion as Priddy filed the motion

within forty-five (45) days of the issuance of a letter from an employee of the

Department of Corrections indicating that the Department interpreted the law not

to include facilitation as an offense for which one would be considered subject to

conditional discharge under KRS 532.043(1). We therefore move on to the

decision of the trial court on the merits.

                         The Court Erred in Denying Relief

             The question of whether Priddy, having been convicted of facilitation

to commit sexually based offenses, is subject to the conditional discharge

described in KRS 532.043 is a question of law. This Court reviews questions of

law de novo. “Because statutory interpretation involves questions of law, ‘our

review is de novo; and the conclusions reached by the lower courts are entitled to

no deference.’” Adams v. Commonwealth, 599 S.W.3d 752, 754 (Ky. 2019) (citing

Commonwealth v. Love, 334 S.W.3d 92, 93 (Ky. 2011)).

                                             -6-
                The court agreed with Priddy that the motion was properly filed

pursuant to CR 60.02 (e) and (f). However, the trial court found that despite

Priddy’s having pleaded guilty to facilitation of the offenses, “facilitation offenses

do not fall under the literal plain language of any statute listed under KRS

532.043(1).” It therefore concluded the statute should be disregarded and Priddy

should be considered a sex offender and subjected to conditional discharge.

                The statute concerned here is very clear.

                (1) In addition to the penalties authorized by law, any
                person convicted of, pleading guilty to, or entering an
                Alford plea to a felony offense under KRS Chapter 510,
                529.100 involving commercial sexual activity, 530.020,
                530.064(1)(a), 531.310, or 531.320 shall be subject to a
                period of postincarceration supervision following release
                from:

                    (a) Incarceration upon expiration of sentence; or

                    (b) Completion of parole.

                (2) The period of postincarceration supervision shall be
                five (5) years.

KRS 532.043(1)-(2). The General Assembly had every available opportunity to

include the inchoate offense of “facilitation” within the above statute, but it chose

not to do so.

                Facilitation is simply not “a felony offense under Chapter 510” or any

of the other sections listed in KRS 532.043. Rather, criminal facilitation is itself a

separate criminal offense defined in KRS 506.080(1)-(2):

                                           -7-
             (1) A person is guilty of criminal facilitation when,
             acting with knowledge that another person is committing
             or intends to commit a crime, he engages in conduct
             which knowingly provides such person with means or
             opportunity for the commission of the crime and which in
             fact aids such person to commit the crime.

             (2) Criminal facilitation is a:

                   (a) Class D felony when the crime facilitated is a
                   Class A or Class B felony or capital offense;

                   (b) Class A misdemeanor when the crime
                   facilitated is a Class C or Class D felony;

                   (c) Class B misdemeanor when the crime
                   facilitated is a misdemeanor.

             A person who is convicted of criminal facilitation, no matter what the

underlying offense, is convicted of facilitating the offense of another. Priddy

neither pleaded to nor was convicted of any sexually based offense enumerated in

KRS 532.043(1). It must be remembered that Priddy was offered the opportunity

to plead guilty to facilitation of both first-degree rape and first-degree sodomy by

the Commonwealth. The prosecution, if it intended Priddy be subject to KRS

532.043, had every opportunity to fashion its plea offer so that the statute would

apply, or opt to try Priddy if he refused such offer. The Commonwealth must be

held to the benefit of the bargain which it struck, just as any accused would be.

             Facilitation is distinguished from complicity. The mens rea of a

facilitator is less culpable than the party who commits the crime. A facilitator is


                                          -8-
aware, or has knowledge, of the intent of the principal to commit the crime, and

assists the commission of the offense by the principal, but has no intention that the

crime be committed. A complicitor, on the other hand, shares the intent to commit

the crime with his accomplice.

              The principal distinctions between the two offenses are
              that a) facilitation requires knowledge that another
              intends to commit a crime, while complicity requires an
              intention to promote or facilitate commission of the
              offense; and b) facilitation requires provision of means
              or opportunity for commission of the crime, while
              complicity requires either solicitation, conspiracy,
              assistance, counsel, etc.

Skinner v. Commonwealth, 864 S.W.2d 290, 298 (Ky. 1993).

             Thus, the complicit accused shares the mens rea required of the

offense, e.g., intent, and is therefore guilty of committing the offense as is his co-

complicitor. There is no offense of “criminal complicity” like there is “criminal

facilitation”; the person convicted of complicity is convicted of the underlying

crime and is subject to all the consequences thereof. Thus, a person convicted of

complicity to commit first-degree rape would be subject to KRS 532.043 because

that person would have been found to have the requisite intent and guilty conduct,

and because the offense was not “criminal complicity” but was complicity to

commit first-degree rape.




                                          -9-
             It was error to deny Priddy the relief requested in his motion. He is

clearly not subject to the conditional discharge described in KRS 532.043. The

trial court erred in denying the post-conviction relief sought.

                                  CONCLUSION

             For the foregoing reasons, we reverse the order of the trial court

denying the motion and remand the matter for entry of an order consistent with this

Opinion.

             MCNEILL, JUDGE, CONCURS.

             TAYLOR, JUDGE, DISSENTS AND DOES NOT FILE SEPARATE

             OPINION.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 F. Todd Lewis                             Daniel Cameron
 Louisville, Kentucky                      Attorney General of Kentucky

                                           Perry T. Ryan
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -10-